Per Curiam.

The plaintiff testified that he performed certain work on a gas main at the special instance and request of the defendants upon their promise to pay him therefor independently of the original contract. This testimony was uncontradicted and entitled the plaintiff to recover at least the reasonable value of that work. As there must be a reversal on this ground we deem it unnecessary to weigh the evidence, although we believe that the plaintiff sustained the burden and that justice required a proportionate recovery in his favor.
Judgment reversed and a new trial ordered, with costs to the appellant to abide the event.
Present: Bischoff, P. J., Leventritt and Clarke, JJ.
Judgment reversed and new trial ordered, with costs to appellant to abide event.